                                                                                  Case 3:21-cv-00571-JLS-BGS Document 12 Filed 06/03/21 PageID.193 Page 1 of 3



                                                                                   1   Brownstein Hyatt Farber Schreck, LLP
                                                                                       Jonathan C. Sandler, Bar No. 227532
                                                                                   2   jsandler@bhfs.com
                                                                                       Jonathan D. Marvisi, Bar No. 319170
                                                                                   3   jmarvisi@bhfs.com
                                                                                       2049 Century Park East, Suite 3550
                                                                                   4   Los Angeles, California 90067-3007
                                                                                       Telephone: 310.500.4600
                                                                                   5   Facsimile: 310.500.4602
                                                                                   6   Attorneys for Defendant
                                                                                       TWO RIVERS WATER & FARMING
                                                                                   7   COMPANY
                                                                                   8                         UNITED STATES DISTRICT COURT
                                                                                   9                       SOUTHERN DISTRICT OF CALIFORNIA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                  11   BLACK MOUNTAIN EQUITIES,                     Case No. 3:21-cv-00571 JLS-BGS
                                            2049 Cent ury Park East, Suite 3550




                                                                                       INC.,
                                               Los Angel es, CA 90 067-3007




                                                                                  12                                                NOTICE OF APPEARANCE OF
                                                    Attorney s at Law




                                                                                                       Plaintiff,                   COUNSEL
                                                                                  13
                                                                                               v.
                                                                                  14
                                                                                       TWO RIVERS WATER & FARMING
                                                                                  15   COMPANY,
                                                                                  16                   Defendant.
                                                                                  17
                                                                                  18
                                                                                  19           TO ALL PARTIES IN THE ABOVE-REFERENCED ACTION:
                                                                                  20           PLEASE TAKE NOTICE THAT THAT Jonathan C. Sandler and Jonathan
                                                                                  21   D. Marvisi of Brownstein Hyatt Farber Schreck, LLP hereby enter their appearance
                                                                                  22   as counsel for Defendant Two Rivers Water & Farming Company in this action.
                                                                                  23   Appearing counsel request that all papers served in this action be served upon the
                                                                                  24   undersigned at the addresses below, as appropriate:
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       22745236.1

                                                                                                                                             NOTICE OF APPEARANCE OF COUNSEL
                                                                                                                                                              21CV0571 JLS BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 12 Filed 06/03/21 PageID.194 Page 2 of 3



                                                                                   1                                Jonathan C. Sandler
                                                                                   2                                Cal. Bar No. 227532
                                                                                                                    Jonathan D. Marvisi
                                                                                   3                                Cal Bar No. 319170
                                                                                   4                   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                                             2049 Century Park East, Suite 3550
                                                                                   5                              Los Angeles, CA 90067
                                                                                   6                             Email: jsandler@bhfs.com
                                                                                                                 Email: jmarvisi@bhfs.com
                                                                                   7                     Telephone No.: 310.500.4600/310.564-8672
                                                                                   8                              Fax No.: 310.500.4602
                                                                                   9           The above-counsel should be added to the service list for all exchanges of
                                                                                       pleadings and notice of proceedings in this action.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Dated: June 3, 2021                         BROWNSTEIN HYATT FARBER
                                                    Attorney s at Law




                                                                                                                                   SCHRECK, LLP
                                                                                  13
                                                                                  14
                                                                                  15                                               By: /s/ Jonathan C. Sandler
                                                                                                                                      Jonathan C. Sandler
                                                                                  16                                                  Jonathan D. Marvisi

                                                                                  17                                               Attorneys for Defendant
                                                                                                                                   TWO RIVERS WATER & FARMING
                                                                                  18                                               COMPANY

                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       22745236.1

                                                                                                                                             NOTICE OF APPEARANCE OF COUNSEL
                                                                                                                                -2-                           21CV0571 JLS BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 12 Filed 06/03/21 PageID.195 Page 3 of 3



                                                                                    1                                        PROOF OF SERVICE

                                                                                    2           I, Patricia R. Cormier Herron, declare:

                                                                                    3          I am a citizen of the United States and employed in Los Angeles County, California. I am
                                                                                        over the age of eighteen years and not a party to the within-entitled action. My business address
                                                                                    4   is 2049 Century Park East, Suite 3550, Los Angeles, California 90067-3007.

                                                                                    5           On June 3, 2021, I electronically filed the attached document:

                                                                                    6                  NOTICE OF APPEARANCE OF COUNSEL

                                                                                    7   with the Clerk of the court using the CM/ECF system which will then send a notification of such
                                                                                        filing to the following:
                                                                                    8

                                                                                    9           Mazin A. Sbaiti, Esq.
                                                                                                SBAITI & COMPANY PLLC
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10           2200 Ross Avenue, Suite 4900W
                                                                                   11           Dallas, TX 75201
                                            2049 Cent ury Park East, Suite 3550




                                                                                                Phone: (214) 432-2899
                                               Los Angel es, CA 90 067-3007




                                                                                   12           Fax:     (214) 853-4367
                                                    Attorney s at Law




                                                                                                Email: mas@sbaitilaw.com
                                                                                   13
                                                                                                Attorneys for Plaintiff
                                                                                   14           BLACK MOUNTAIN EQUITIES, INC.
                                                                                   15

                                                                                   16           I declare that I am employed in the office of a member of the bar of this court at whose
                                                                                        direction the service was made.
                                                                                   17
                                                                                                Executed on June 3, 2021, at Los Angeles, California.
                                                                                   18

                                                                                   19
                                                                                   20
                                                                                                                                      /s/ Patricia R. Cormier Herron
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        22745674.1
                                                                                                                                                                       PROOF OF SERVICE
